PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Jimenez et al.
Application No. 15/257,318
Filed: 6 Sep 2016
For: Skin Solution with Solubilized Bakuchiol
Docket No. EMEDP014C1
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed September 13, 2021.

The petition is GRANTED.

The above-identified application was held abandoned for failure to timely file a reply to the    non-final Office action, mailed October 4, 2017. This Office action set a shortened statutory period for reply of three months for Applicant to file a Terminal Disclaimer.  The Office mailed a Notice of Abandonment on June 13, 2018, stating that no reply had been received.

A review of the application file reveals the presence of a Terminal Disclaimer, timely filed         on January 4, 2018 (the Terminal Disclaimer was approved on January 4, 2018).  As such, it is obvious that the Notice of Abandonment was mailed in error.

In view thereof, the holding of abandonment is withdrawn.

The application is being forwarded to Group Art Unit 1618 for consideration of the Terminal Disclaimer filed January 4, 2018.
							
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
				
/Cliff Congo/
									
Cliff Congo			
Attorney Advisor
Office of Petitions